DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 10 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3 and 5-9, drawn to a vehicle constituent member, classified in B32B 7/12.
II. Claim 10, drawn to a vehicle constituent member, classified in B60J 5/0444.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. Specifically, Group I requires an end surface of the reinforcing member covered with the adhesive layer, which is not required in Group II; while Group II requires the adhesive layer includes a first portion that is disposed outwardly from the surface end of the reinforcing member, the first portion has a quadrant shape in a sectional view of the body portion along the vehicle front-rear direction, which is not required in Group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
10 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al. (JP 2006-213312) (Nishida).
The examiner has provided a machine translation of JP 2006-213312 Abstract and Description. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1 and 5, Nishida teaches an energy absorbing member for a vehicle and a door guard beam using the energy absorbing member ([0001]) (corresponding to a vehicle constituents member). The door guard beam includes a tubular member 11 made of a corresponding to a body portion made of metal and having a pair of vertical walls disposed such that the vertical walls face each other). Fig. 2, provided below, further discloses the tubular member of the door guard beam 10a includes vertical walls in a vehicle up down direction (corresponding to a body portion made of metal and having a vertical wall extending in a vehicle up down direction).
Nishida further teaches a sheet-shaped member 12, composed of a fiber-reinforced composite material including a synthetic resin material and reinforcing fibers, is attached to the tubular member 11 ([0084]; [0011]) (corresponding to a reinforcing member made of fiber reinforced resin and having a sheet shape, the reinforcing member being disposed on a surface of one of the vertical walls; a reinforcing member made of fiber reinforced resin and having a sheet shape, the reinforcing member being disposed on a surface of the vertical wall). Fig. 23, provided below, discloses opposite the surface in which the sheet-shaped member 12 is attached is a second surface and the second surface faces another wall of the tubular member 11 (corresponding to the first surface being on a side opposite a second surface of the one of the vertical walls, the second surface facing the other one of the vertical walls).
Nishida further teaches the sheet-shaped member 12 is attached to the tubular member over the entire surface of the vehicle inner peripheral surface via an adhesive layer 13 ([0084]) (corresponding to an adhesive layer provided between the one of the vertical walls and the reinforcing member and joining the one of the vertical wall to the reinforcing member; an adhesive layer provided between the vertical walls and the reinforcing member and connecting the vertical wall to the reinforcing member).
Nishida further teaches end face tapered portions 12c formed on the end faces of both end portions of the sheet-shaped member 12 ([0085]). Fig. 23 further discloses the adhesive layer corresponding to the adhesive layer being configured such that a thickness, in a vehicle front-rear direction, of a part of the adhesive layer becomes thinner as the part of the adhesive layer is distanced outwardly from a surface end of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member; the adhesive layer being configured such that a thickness of a part of the adhesive layer becomes thinner as the part of the adhesive layer is distanced outwardly from a surface end of the reinforcing member in a planar view of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member).

    PNG
    media_image1.png
    812
    1585
    media_image1.png
    Greyscale
Nishida further teaches the adhesive layer is applied over the entire surface of the vehicle inner peripheral surface ([0084]), therefore, it is clear that an outer peripheral surface of the sheet-shaped member 12 is covered with the adhesive layer at the attachment interface (corresponding to an end surface of the reinforcing member is covered with the adhesive layer). The presently claimed phrase “end surface” is being interpreted as an outer surface or face of the reinforcing member.
In reference to claims 6 and 8, Nishida teaches the limitations of claims 1 and 5, as discussed above. FIG. 23, provided above, discloses the end face tapered portion 12c of the sheet-like member transitions to the adhesive layer 13, it is clear from FIG. 23 in the end face tapered portion there is no step at the interface between the sheet-like member to the adhesive layer (corresponding no step is formed in a boundary portion between the surface end of the reinforcing member and the adhesive layer).

Claims 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitakata (US 2018/0257586).
In reference to claims 6-9, Kitakata teaches a vehicle body structure ([0002]) (corresponding to a vehicle constituent member). The vehicle body structure a vehicle skeleton member having a closed sectional structure and being formed of metal ([0006]) (corresponding to body portion made of metal).
Kitakata further teaches the vehicle skeleton member is a front bumper reinforcement. FIG. 2, provided below, teaches the bumper has a rectangular front wall portion 18, an upper wall portion 20, a lower wall portion 22 and rear wall portion 24 ([0050]) (corresponding to a body portion having a pair of vertical walls disposed such that the vertical walls face each other). A reinforcing material is formed by a fiber reinforced plastic; the reinforcing material is formed in a plate shape ([0057]) (corresponding to a reinforcing member made of a fiber reinforced resin having a sheet shape).
FIG. 2 further teaches the reinforcing material 16 is bonded to a region near the rear wall portion of the bumper (corresponding to the reinforcing member being disposed on a first surface of one of the vertical walls, the first surface being on a side opposite from a second surface of the one of the vertical walls, the second surface facing the other one of the vertical walls).
Kitikata further teaches the reinforcing material 16 in the thickness direction of the reinforcing material 16 is bonded to the adhesive surface 24A via an adhesive 42 ([0058]) (corresponding to an adhesive layer provided between the one of the vertical walls and the reinforcing member and joining the one of the vertical walls to the reinforcing member). The spaces between the upper and lower end portions 44, 46 and the end portion reinforcing portions 30 are filled with the adhesive 42 which forms the space between the adhesive surface 24A and the vehicle front side surface 34 of the reinforcing material ([0059]) (corresponding to the reinforcing member and the adhesive layer have a first joining surface along a surface direction of the reinforcing member and a second joining surface along a thickness direction of the reinforcing member; wherein an end surface of the reinforcing member is covered with the adhesive layer). 
Kitikata further teaches recessed portions 28 which include adhesive 42, wherein the thickness of the adhesive is increased at each of the recessed portions 28 ([0065]); FIG. 2 further teaches a part of the adhesive 42 becomes thinner as the part of the adhesive 42 is distanced outwardly from a surface end 34 of the reinforcing member, the part of the adhesive 42 being disposed outwardly from the surface end of the reinforcing member (corresponding to  a part of the adhesive layer becomes thinner as the part of the adhesive layer is distanced outwardly from a surface end of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member; the part of the adhesive layer is distanced outwardly from a surface end of the reinforcing member in a planar view of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member).

    PNG
    media_image2.png
    895
    1005
    media_image2.png
    Greyscale
Given that the adhesive the spaces between the upper and lower end portions 44, 46 and the end portion reinforcing portions 30 are filled with the adhesive 42 which forms the space between the adhesive surface 24A and the vehicle front side surface 34 of the reinforcing material ([0059]; FIG.2), it is clear there is no step formed at the surface end of the reinforcing member and the adhesive (corresponding to no step is formed in a boundary portion between the surface end of the reinforcing member and the adhesive layer
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida as applied to claim 1 above, and further in view of Kosaka (US 2016/0083021).
In reference to claim 3, Nishida teaches the limitations of claim 1, as discussed above.
Nishida does not explicitly teach a first portion of the adhesive layer, the first portion being disposed outwardly from the end surface of the reinforcing member, has a quadrant shape in a sectional view of the body portion along the vehicle front-rear direction, as presently claimed.
Kosaka teaches a panel joint structure ([0009]). The panel joint includes a first panel having a joint flange portion, a second panel and a seal member that seals a gap between a distal end portion of the joint flange portion and the second panel ([0023]). An adhesive is corresponding to a first portion of the adhesive layer, the first portion being disposed outwardly from the end surface of the reinforcing member, has a quadrant shape in a sectional view of the body portion along the vehicle front-rear direction).
In light of the motivation of Kosaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the end face of the sheet-shaped member and adhesive layer of Nishida to include the sealer as disclosed in Kosaka, in order to provide improved sealedness of the energy absorbing structure, and thereby arriving at the presently claimed invention.
It is noted that the term “quadrant shape” is interpreted as a shape having a curved surface projecting upward from a surface, other than a shape obtained by diving a circle strictly into four, given this is disclosed in the instant application’s Specification at paragraph [0052].
Response to Arguments
Upon further consideration, and in light of the Applicants arguments with respect to the combination of Nishida in view of Minei (US 2016/0347377), the previous 35 U.S.C. 103 rejections over Nishida in view of Minei are withdrawn from record. 
Applicant primarily argues:
“Specifically, the end surface 16B is covered by the adhesive layer 18 when the reinforcing member 16 is slightly buried in the adhesive layer 18, where the end surface 16b is covered by the adhesive layer 18 in the thickness direction. As such, the end surface is not a face of the reinforcing member. Applicant respectfully submits that Nishida is devoid of disclosure regarding an end surface of the reinforcing member been covered by the adhesive layer.”
Remarks, p. 6
The examiner respectfully traverses as follows:
	There is no definition to which side of the reinforcing member the presently claimed “end surface” must be to be considered the end surface. While the Applicant points to paragraph [0038] (i.e., FIG. 1 and FIG. 2) to support the position end surface 16B is the end surface that is covered by the adhesive layer 18, paragraph [0038], FIG. 1 and FIG. 2 merely provide an embodiment of an end surface. This does not provide a sole definition of what the end surface must be.
	Therefore, in light of the broadest reasonable interpretation of “end surface” as presently claimed, it is the examiner’s position the term encompasses an outer surface or face of the reinforcing member, as discussed in the rejection above and in the Office Action mailed 02/09/2021 on page 5.

Applicant further argues:
“in combination of Nishida and Kosaka, the Examiner cites to a sealer 42 of Kosaka that seals a gap between a first panel and a second panel to disclose a first portion of the adhesive leyer having a quadrant shape. However, Kosaka discloses an adhesive 40 interposed in the secontions between the joint flange portion 12A of the first panel and the second panel 30, where the adhesive 40 is separate from the sealer 42. Further, Kosaka is devoid of disclosure regarding the adhesive 40 including a quadrant shape.”
Remarks, p. 7
The examiner respectfully traverses as follows:
In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
	Given that Kosaka provides motivation (i.e., providing improved sealedness), it is the examiner position one of ordinary skill in the art would modify the end face of the sheet-shaped member and adhesive layer of Nishida to include the sealer as disclosed by Kosaka and thereby providing an adhesive layer including the sealer material having a quadrant shape at the surface end of the sheet-shaped material. 
Therefore, Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/M.O./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784